1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,         No.   2:15-cr-00227-JAM
11                  Plaintiff,
12         v.                          ORDER GRANTING IN PART AND
                                       DENYING IN PART UNITED STATES OF
13   MICHAEL CAREY CLEMANS,            AMERICA’S REQUEST FOR
                                       RESTITUTION
14                  Defendant.
15

16         Defendant Michael Carey Clemans (“Defendant” or “Clemans”)

17   pled guilty to conspiring to produce child pornography, producing

18   and attempting to produce child pornography, and receiving child

19   pornography.    See Minutes for Proceedings Held August 28, 2017,

20   ECF No. 89.    At trial, a jury convicted him of also traveling and

21   attempting to travel with intent to engage in illicit sexual

22   conduct, conspiring to travel with intent to engage in illicit

23   sexual conduct, and buying of children.1    Jury Verdict, ECF No.

24   97.   Clemans was sentenced to life in prison on January 23, 2018.

25   See Minutes, ECF No. 114; Amended Judgment, ECF No. 116.    The

26   1 Upon the parties’ stipulation, the Court vacated the April 17,
27   2018 restitution hearing and ordered this matter submitted for
     decision on the written briefs. Stipulation And Order, ECF Nos.
28   124, 125.
                                     1
1    United States of America (the “Government”) now requests the

2    Court order Clemans to pay restitution to Clemans’s victims.

3    Mem., ECF No. 126.     Clemans opposes in part.   Opp., ECF No. 130.

4    For the reasons set forth below, the Court grants in part, and

5    denies in part, the Government’s request.

6

7                    I.   FACTUAL AND PROCEDURAL BACKGROUND

8        During investigations in 2014 and 2015, the Government

9    discovered Clemans’s participation in criminal conspiracies to

10   produce child pornography.     Clemans would travel from the United

11   States to the Philippines intending to engage in illicit sexual

12   conduct with young girls secured by Philippine national Lyan

13   Tandeg.

14       In July 2015, federal agents executed a search warrant at

15   the home of Clemans’s mother in Sacramento and arrested him on a

16   federal criminal complaint.     After executing an additional

17   warrant to search Clemans’s electronic devices, forensic review

18   revealed 27,469 total images of child pornography (including 173

19   videos).    These images included the following children:

20       •     (1) “Maureen” of the “Lighthouse” series;
21       •     (2) “Emily” of the “Tightsngold” series;

22       •     (3) “Vicky” of the “Vicky” series;

23       •     (4) “Pia,” “Maya,” and “Ava” of the “Sugar Sweet” series;

24             and

25       •     (5) “Angel,” “Nicole,” and “Ishin” (identified subjects

26             of images Clemans conspired to produce and receive from
27             Tandeg).

28       In the summer of 2017, the grand jury returned a Superseding
                                        2
1    Indictment charging Clemans with attempted travel/travel with

2    intent to engage in illicit sexual conduct (18 U.S.C. § 2423(b)

3    and (e)) (Count One); conspiracy to travel with intent to engage

4    in illicit sexual conduct (18 U.S.C. § 2423(b) and (e)) (Count

5    Two); conspiracy to produce child pornography (18 U.S.C.

6    §§ 2251(c) and (e)) (Count Three); buying of children (18 U.S.C.

7    § 2251A(b)(1)) (Count Four); attempted production/production of

8    child pornography (18 U.S.C. § 2251(c)) (Count Five); and receipt

9    of child pornography (18 U.S.C. 2252(a)(2)) (Count Six).        ECF

10   Nos. 38, 79.

11         After Clemans was sentenced to life in prison as a result of

12   pleading to three counts and being convicted of the remaining

13   three counts, the Government requested Clemans pay restitution to

14   victims in the following amounts:

15         •   (1) $2,500 to “Maureen” of the Lighthouse series;

16         •   (2) $3,000 to “Emily” of the Tightsngold series;

17         •   (3) $10,000 to “Vicky” of the Vicky series;

18         •   (4) $0 each to “Pia,” “Ava,” and “Mya” of the Sugar Sweet

19             series;

20         •   (5) at least $4,927 each to “Angel,” “Nicole,” and
21             “Ishin” (subjects of images Clemans conspired to produce

22             and receive from Tandeg).

23         Clemans opposes the restitution requests on behalf of

24   “Maureen,” “Emily,” and “Vicky.”       Opp.   Clemans does not oppose

25   the restitution requests on behalf of “Angel,” “Nicole,” and

26   “Ishin.”    Id.
27   ///

28   ///
                                        3
1                                 II.    OPINION

2         A.     Legal Standard

3         18 U.S.C. Section 2259 states that for child pornography

4    crimes, the Court “shall order restitution for any offense under

5    [Chapter 110 of Title 18].”        18 U.S.C. § 2259(a).   Orders of

6    restitution under Section 2259 direct the defendant to pay the

7    full amount of the victim’s losses.       18 U.S.C. § 2259(b)(1).

8    The full amount of the victim’s losses includes any costs

9    incurred by the victim for:

10        •    medical services relating to physical, psychiatric, or

11             psychological care;

12        •    physical and occupational therapy or rehabilitation;

13        •    necessary transportation, temporary housing, and child

14             care expenses;

15        •    lost income;

16        •    attorneys’ fees, as well as other costs incurred; and

17        •    any other losses suffered by the victim as a proximate

18             result of the offense.

19   18 U.S.C. § 2259(b)(3).      Further, the Court may not decline to

20   issue an order under Section 2259 because of the fact that a
21   victim has, or is entitled to, receive compensation for his or

22   injuries from the proceeds of insurance or any other source of

23   compensation.    18 U.S.C. § 2259(b)(4)(B).

24        B.     Analysis

25        Because the parties agree “Angel”, “Nicole”, and “Ishin”

26   are each entitled to $4,927 in restitution, the Court grants the
27   Government’s request for $4,927 on behalf of each of these

28   victims.    See Mem. at 8-9; Opp. at 1.       Defendant argues
                                           4
1    “Maureen”, “Emily”, and “Vicky” are not entitled to restitution

2    because the requests do not comport with the requirements

3    established in Paroline v. United States, 572 U.S. 434 (2014).

4    Opp. at 1-2.   The Court agrees with Defendant that Vicky is not

5    entitled to restitution, but agrees with the Government that

6    Emily and Maureen are entitled to restitution.

7        In Paroline, the Supreme Court held that when a defendant

8    possesses a victim’s images and that victim has outstanding

9    losses caused by the continuing traffic in those images but it

10   is impossible to trace a particular amount of losses to the

11   individual defendant by recourse to a more traditional causal

12   inquiry, a court applying Section 2259 should order restitution

13   in an amount comporting with the defendant’s relative role in

14   the causal process that underlies the victim’s general losses.

15   572 U.S. at 458-59.   The Supreme Court acknowledged that there

16   is no precise mathematical inquiry a court can use to decide the

17   restitution amount, but recommended looking at the following

18   factors: (1) the number of past criminal defendants found to

19   have contributed to the victim’s general losses; (2) reasonable

20   predictions of the number of future offenders likely to be
21   caught and convicted for crimes contributing to the victim’s

22   general losses; (3) any available and reasonably reliable

23   estimate of the broader number of offenders involved;

24   (4) whether the defendant reproduced or distributed images of

25   the victim; (5) whether the defendant had any connection to the

26   initial production of the images; (6) how many images of the
27   victim the defendant possessed; and (7) other facts relevant to

28   the defendant’s relative causal role.   Id. at 459-60.   The
                                      5
1    Supreme Court acknowledged the difficulty of this approach and

2    that “courts can only do their best to apply the statute as

3    written in a workable manner[.]”       Id. at 462.

4        It is the Government’s burden to prove the amount of the

5    victim’s losses by a preponderance of the evidence.       See

6    Paroline, 572 U.S. at 462.    The defendant’s portion of the

7    general losses suffered by the victim cannot include losses

8    caused by the original abuse.     United States v. Galan, 804 F.3d

9    1287, 1289 (9th Cir. 2015).     Those losses caused by the original

10   abuse should be disaggregated from the losses caused by the

11   ongoing distribution and possession to the extent possible.       Id.

12   at 1291.   A victim must receive restitution where there is

13   ongoing possession of the victim’s images.       In re: Amy, 710 F.3d

14   985, 987 (9th Cir. 2013) (ruling that it was an abuse of

15   discretion to order no restitution to Vicky where the victims

16   established a causal connection between the defendant’s offense

17   and the victims’ losses).    But the totality of restitution

18   cannot exceed the totality of actual loss suffered by the

19   identified victim.     U.S. v. Darbasie, 164 F. Supp. 3d 400, 406

20   (E.D.N.Y. 2016) (citing U.S. v. DiLeo, 58 F. Supp. 3d 239
21   (E.D.N.Y. 2014)).

22              1.   The Government’s Request For Restitution On
                     Vicky’s Behalf
23
         The Government requests $10,000 in restitution on behalf of
24
     Vicky for her psychological, educational and vocational losses,
25
     and her attorney’s fees because her losses are at least
26
     partially attributable to the ongoing trafficking of images by
27
     people like Clemans.    Mem. at 10-11.     The Government, however,
28
                                        6
1    concedes that the psychological, education, and vocational costs

2    are not disaggregated as is required by Galan.      Opp. at 11.    The

3    Government claims that because the Government cannot prove by a

4    preponderance of the evidence what losses are a result of

5    ongoing trafficking of Vicky’s abuse, the Court cannot engage in

6    the disaggregation required by Galan and proceed to the Paroline

7    analysis as to these losses.     Id.   The Government claims Vicky

8    is entitled to total disaggregated legal fees and costs of

9    $92,371 because they deal only with the attorney’s efforts to

10   advocate for Vicky in relation to ongoing trafficking and not

11   the original abuse.    Opp. at 11-12.    The Government also claims

12   Vicky is entitled to total disaggregated ongoing medical losses

13   of $3,266,093 because these costs exclude those associated with

14   the original abuse.    Id. at 11-12 (citing Sealed Gov. Ex. 3, 5-

15   8).

16         Applying the Paroline factors, the Government contends that

17   there may be many more future offenders who may not be caught

18   since Vicky is a series of child pornography that will remain

19   heavily trafficked.    Id. at 12-13.     While Clemans had 2,106

20   images of Vicky on his computers, this represents a small
21   portion of Clemans’ total collection that exceeded 27,000

22   images.   Id. at 13.   There is no evidence that Defendant

23   distributed images of Vicky or had any role in the initial

24   production in images of Vicky.     Mem. at 13.

25         The $10,000 restitution request represents a small

26   percentage of Vicky’s more than $3 million of ongoing and future
27   medical costs related to the trafficking of her images plus the

28   $92,371 in relevant legal costs.       See Mem. at 13 (citing Sealed
                                        7
1    Gov. Exs. 3-6).   But Vicky has received an average of $14,489.84

2    in restitution award payments from 755 defendants (from

3    approximately 946 prior restitution orders), which results in a

4    total of $10,939,829.20.    See id. at 12 (citing Sealed Gov. Ex.

5    3).   This amount far outweighs the Government’s alleged total

6    disaggregated ongoing medical losses and attorney’s fees total

7    of $3,358,464.    Id.   So, awarding the requested restitution

8    amount would not comport with the purpose of restitution—to make

9    victims whole and restore them to the position they occupied

10   prior to the Defendant’s actions.      See United States v. Ferenci,

11   No. 1:08-CR-0414 AWI, 2009 WL 2579102, at *5 (E.D. Cal. Aug. 19,

12   2009) (“The purpose of restitution is to make the victims whole

13   while the Sentencing Guidelines serve a punitive purpose”)

14   (citing United States v. Crandall, 525 F.3d 907, 916 (9th Cir.

15   2008)) and United States v. Brock-Davis, 504 F.3d 991, 998 (9th

16   Cir. 2007)).

17         The Court therefore denies Vicky’s request.     Applying the

18   Paroline factors does not conclusively resolve whether an award

19   of restitution for Vicky against Clemans is appropriate.      But

20   Vicky has already received far more in restitution awards than
21   her total disaggregated ongoing medical losses and attorney’s

22   fees.   Accordingly, the Court finds that awarding restitution to

23   Vicky against Clemans contravenes the purpose of restitution.

24   See Darbasie, 164 F. Supp. 3d at 406 (“the totality of

25   restitution cannot exceed the totality of actual loss suffered

26   by the identified victim.”).
27   ///

28   ///
                                        8
1               2.     The Government’s Request For Restitution On
                       Emily’s Behalf
2
          The Government argues Emily is entitled to $3,000 in
3
     restitution, an amount reflecting a small percentage of her
4
     significant, disaggregated ongoing and future medical costs
5
     caused by the trafficking of sexually explicit images of her
6
     past abuse.     Mem. at 15-16 (citing Sealed Gov. Ex. 7, at 4-6).
7
     The Government acknowledges Emily’s counsel requests an award of
8
     $25,000 but concedes that this request is based on a proposed-
9
     but-not-passed mandatory restitution law that stalled in
10
     Congress in 2015.     Id. (citing Amy and Vicky Child Pornography
11
     Restitution Improvement Act of 2015, S. 295, 114th Cong. (2015);
12
     H.R. 595, 114th Cong. (2015)).
13
          The Government contends Emily’s disaggregated medical
14
     losses are $411,000 to $439,125 based on Dr. Skoler’s 2016
15
     psychological analysis.    Mem. at 14 (citing Sealed Gov. Ex. 8 at
16
     36-41).    Dr. Skoler acknowledges the challenge of quantifying
17
     what part of Emily’s lifetime psychological treatment needs are
18
     based on the ongoing trade of images of her abuse, but contends
19
     that the ongoing trade causes 75% of her losses.     Id.
20
          Applying the Paroline factors, the Government claims it is
21
     aware of approximately 40 prior restitution orders to Emily
22
     averaging $2,188.55 but is unaware of actual payments.     Mem. at
23
     14-15.    The Government states there may be many future offenders
24
     in watching the images of Emily, but that there is no evidence
25
     Clemans initially produced, reproduced or distributed images of
26
     Emily.    Id.   While Clemans possessed at least 944 images of
27
     Emily, this amount represents a small portion of Clemans’s total
28
                                        9
1    collection.      Id.

2            The Court, in accord with Defendant’s request, will apply

3    his arguments against Vicky’s request to Emily’s and Maureen’s

4    requests.    Opp. at n.1.      Distinct from the payment of the

5    restitution awards that Vicky received, payment from the 40

6    restitution orders awarded to Emily at an average of $2,188.55

7    fall well short of compensating Emily for her disaggregated

8    ongoing medical losses of $411,000 to $439,125.        Applying the

9    Paroline factors to Emily’s request and acknowledging that her

10   disaggregated losses have not yet been fully compensated, the

11   Court grants the Government’s request for a restitution award to

12   Emily of $3,000.

13               3.    The Government’s Request For Restitution On
                       Maureen’s Behalf
14
             The Government requests the Court order Clemans to pay
15
     Maureen $2,500 in restitution for her medical and psychological
16
     losses because her losses are at least partially attributable to
17
     the ongoing trafficking of images by people like Clemans.         Mem.
18
     at 19 (citing Sealed Gov. Ex. 10 at 24).        The Government contends
19
     it is asking for lower than the $10,000 that Maureen’s lawyer
20
     requests because that request may not be based on the Paroline
21
     considerations.        Id.   The Government concedes that Maureen’s
22
     estimated documented total losses of $170,200 to $189,800 are not
23
     specifically disaggregated as required by Galan, 804 F.3d at
24
     1289.    Mem. at 16.     But the Government claims that these amounts
25
     should still be interpreted as being disaggregated because
26
     psychologist Dr. Green’s report about Maureen relates only to
27
     Maureen’s medical and psychological losses arising out of the
28
                                           10
1    continued trade in images of her abuse from the Lighthouse Series

2    and not the original abuse.    Mem. at 16-17 (citing Sealed Gov.

3    Ex. 10 at 19).   The Court agrees.

4          Applying the Paroline factors, the Government is unsure of

5    how many past criminal defendants have contributed to Maureen’s

6    restitution, but the average restitution award is for $3,212.95.

7    Id.   While there may be many future offenders who watch Maureen’s

8    images but are never caught, the Government concedes there is no

9    evidence Clemans initially produced, reproduced, or distributed

10   images of Maureen.     Id. at 18.   The Government asserts that there

11   were at least 10 sexually explicit images of Maureen on

12   Defendant’s computers but that this amount represents a small

13   portion of Defendant’s total collection.      Id.

14         Applying the Paroline factors, the Court grants Maureen’s

15   request for $2,500 in restitution.       While Clemans possessed a

16   small number of her images on his computer, the knowledge that

17   people like Clemans possessed her pornography has contributed to

18   Maureen’s disaggregated losses.       See Sealed Gov. Ex. 10.

19   Further, the amount requested does not result in Maureen

20   receiving more in restitution than her disaggregated losses.         See
21   Darbasie, 164 F. Supp. 3d at 406 (“the totality of restitution

22   cannot exceed the totality of actual loss suffered by the

23   identified victim.”)

24             4.     Pia, Maya, and Ava

25         While the attorneys for Pia, Maya, and Ava each request a

26   restitution award of $5,000, the Government concedes that the
27   Court lacks authority to order restitution to these victims

28   because their losses are not disaggregated as required by Galan.
                                         11
1    Mem. at 19-21.   The Court agrees—there is no evidence of losses

2    in Dr. Hedrick’s report related to the trafficking of the images

3    of these victims that are disaggregated from the losses to these

4    victims caused by the underlying abuse they experienced.     See id.

5    (citing Sealed Gov. Exs. 12-14); See Galan, 804 F.3d at 1289.

6

7                              III.   ORDER

8        For the reasons set forth above, the Court DENIES the

9    Government’s request for restitution on behalf of Vicky; DENIES

10   the requests for restitution from Pia, Maya, and Ava; and GRANTS

11   the Government’s requests for restitution on behalf of Emily,

12   Maureen, Angel, Nicole, and Ishin.

13       Defendant shall pay restitution to these five victims in the

14   following amounts: $3000 to “Emily”; $2500 to “Maureen”; $4927 to

15   “Angel”; $4927 to “Nicole”; and $4927 to “Ishin” for a total of

16   $20,281, payment to begin immediately. Restitution is to be sent

17   to the Clerk of the Court who shall forward it to the above

18   identified victims.   Payment of restitution is due during

19   imprisonment at the rate of not less than $25 per quarter and

20   payment shall be through the Bureau of Prisons Inmate Financial
21   Responsibility Program.   The interest is waived.

22       IT IS SO ORDERED.

23   Dated: October 3, 2018

24

25

26
27

28
                                      12
